Petition for Writ of Mandamus Denied and Opinion filed June 30, 2016.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-16-00493-CV



  IN RE ANDREW SUMAN, CHAD MUIR, 2421 PARTNERS, LLC, CDM
     PARTNERS, LP, DAS PARTNERS, LP AND ROHE & WRIGHT
                CONSTRUCTION, LLC, Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             215th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12144

                       MEMORANDUM OPINION

      On June 21, 2016, relators Andrew Suman, Chad Muir, 2421 Partners, LLC,
CDM Partners, LP, DAS Partners, LP and Rohe & Wright Construction, LLC filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221
(West 2004); see also Tex. R. App. P. 52. In the petition, relators ask this court to
compel the Honorable Elaine H. Palmer, presiding judge of the 215th District
Court of Harris County, to (1) vacate her June 16, 2016 Order denying Defendants’
Motion to Expunge the Lis Pendens, and (2) grant all relief requested in the
Motion.

      As the parties seeking relief, relators have the burden of providing this court
with a sufficient record to establish his right to mandamus relief. See Walker v. Packer,
827 S.W.2d 833, 837 (Tex. 1992). Rule of Appellate Procedure 52.7(a) requires that
“[r]elator file with the petition: (1) a certified or sworn copy of every document that is
material to the relator’s claim for relief and that was filed in any underlying
proceeding; and (2) a properly authenticated transcript of any relevant testimony from
any underlying proceeding, including any exhibits offered in evidence, or a statement
that no testimony was adduced in connection with the matter complained.” See Tex. R.
App. P. 52.7.

      Additionally, Rule of Appellate Procedure 33.1 provides, as a prerequisite to
presenting a complaint for appellate review, the record must show that the complaint
was made to the trial court by a timely request, objection, or motion that stated the
grounds for the ruling that the complaining party sought from the trial court with
sufficient specificity to make the trial court aware of the complaint, unless the specific
grounds were apparent from the context. Tex. R. App. P. 33.1(a) (emphasis added).
The requirements of Rule 33.1 apply to mandamus proceedings. In re Polymerica,
LLC, 271 S.W.3d 442, 448 (Tex. App.—El Paso 2008, orig. proceeding); In re East
Tex. Med. Ctr. Athens, 154 S.W.3d 933, 936 (Tex. App.—Tyler 2005, orig.

                                            2
proceeding). In the mandamus context, it would be difficult to conclude that a trial
court could abuse its discretion in making a ruling for a reason that was never
presented to the court. Id. Thus, relators should provide a mandamus record that shows
the grounds and reasons on which they sought relief from the trial court.

      Relators have not provided this court with a record that shows that they are
entitled to the mandamus relief for at least two reasons.

      First, relators have not provided the Motion to Expunge the Lis Pendens and the
Plaintiff’s Response. Without these pleadings, our court cannot determine whether
relators complied Rule 33.1’s requirement that the grounds and reasons they argue in
their petition for writ of mandamus were presented to the trial court.

      Also, without the motion, response, and exhibits thereto, our court cannot
determine the evidence that the trial court considered, which may be necessary to our
determination of whether the trial court abused its discretion. Further, relators have not
provided a reporter’s record of the hearing or stated that that no testimony was adduced
in connection with the matter complained, as required by Rule 52.7(a).

      Accordingly, we deny relators’ petition for writ of mandamus.

      Relators also filed a motion asking our court to expedite its consideration of
their petition. We deny such motion because it is now moot.


                                                      PER CURIAM


Panel consists of Justices Christopher, McCally, and Brown.


                                            3